         Case 1:15-cr-00536-PGG Document 970 Filed 05/06/19 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- X
                                                              :
UNITED STATES OF AMERICA,
                                                             :
                 v.
                                                             :
KALEIL ISAZA TUZMAN and OMAR
AMANAT,                                                      :    No. 15 Cr. 536 (PGG)

                           Defendants                        :

                                                             :

------------------------------------------------------------- X




     SUPPLEMENTAL SENTENCING SUBMISSION OF OMAR AMANAT
     IN CONNECTIONWITH THE APRIL 1, 2019 FATICO HEARING ON
                     LOSS CALCULATION




                                                                  Randall W. Jackson
                                                                  Willkie Farr & Gallagher LLP
                                                                  787 Seventh Avenue
                                                                  New York, New York
                                                                  10019

                                                                  Attorney for Omar Amanat
           Case 1:15-cr-00536-PGG Document 970 Filed 05/06/19 Page 2 of 20
29356202.2



                                                    Table of Contents
                                                                                                                                Page

PRELIMINARY STATEMENT ................................................................................................1

   I.         The Supreme Court and the Second Circuit Have Rejected the Methodology
              that Dr. Voetmann Utilized Here ............................................................................3

   II.        Even If Voetmann’s Methodology Could Be Used To Calculate Loss in a
              Market Manipulation Case Like This One, Voetmann Failed to
              Appropriately Deploy His Own Improper Methodology ...................................11

   III.       The Correct Loss Amount for Count Four is Zero ..............................................15

CONCLUSION ...........................................................................................................................17




                                                                   i
         Case 1:15-cr-00536-PGG Document 970 Filed 05/06/19 Page 3 of 20
29356202.2



                                     TABLE OF AUTHORITIES

Cases                                                                                                    Page(s)

Dura Pharmaceuticals, Inc. v. Broudo,
   544 U.S. 336 (2005) ........................................................................................passim

United States v. Ebbers,
   458 F.3d 11 (2d Cir. 2006) .............................................................................. 14, 15

United States v. Olis,
   429 F.3d 540 (5th Cir. 2005) ................................................................................... 6

United States v. Rutkoske,
   506 F.3d 170 (2d Cir. 2007)..................................................................... 2, 4, 5, 6, 7

Other Sources

John D. Esterhay, Apples and Oranges: Securities Market Losses Should Be Treated
Differently for Major White-Collar Criminal Sentencing Under the Federal
Guidelines, 76 Mo. L. Rev. 1134 (2011) ...................................................................... 10

Joseph A. Grundfest, Letter to the Honorable Patti B. Saris Re: Comments to
Proposed Amendments to the Sentencing Guidelines, Fraud on the Market and
Related Offenses (Mar. 16, 2015), available at
https://www.ussc.gov/sites/default/files/pdf/amendment-process/public-
comment/20150318/Grundfest.pdf ............................................................................ 8, 9




                                                         ii
         Case 1:15-cr-00536-PGG Document 970 Filed 05/06/19 Page 4 of 20
29356202.2



                          PRELIMINARY STATEMENT


        This is a case in which the Government has reversed the appropriate process

for arriving at a just outcome in sentencing. Rather than taking an objective look at

the evidence and determining what the appropriate loss calculation should be, the

Government has started out with the loss calculation it wants for Mr. Amanat and

then sought out expert support, no matter how legally erroneous, for that desired loss

calculation. In our June 18, 2019 Sentencing Submission, we emphasized that the

process by which the Government had submitted its loss calculation to the Court was

improper and that the substantive calculations that the Government had proposed

were both legally and logically bankrupt. We will not rehash our prior arguments in

this submission, but it remains the case that the loss calculations in the final PSR

were submitted to the Court without Mr. Amanat having had an ability to voice any

objections to its opaque methodology. It further remains the case that the

Government subsequently arrived at a new methodology months after the submission

of the final PSR and after Mr. Amanat had already submitted his sentencing

submission. These procedural failures alone should be reason enough to reject the

Government’s loss calculations. Nevertheless, the Court held a Fatico hearing on

April 1-2, 2019, at which the Government called two witnesses, Dr. Cathy Niden and

Dr. Torben Voetmann. Only Dr. Voetmann’s testimony was directly relevant to Mr.

Amanat’s testimony.

        The only reasonable conclusion on the basis of the evidence that has been

submitted is that the loss amount on Count Four is zero. As we emphasized in our



                                         -1-
         Case 1:15-cr-00536-PGG Document 970 Filed 05/06/19 Page 5 of 20
29356202.2



June 18 submission, the Supreme Court and the Second Circuit have explicitly

rejected the methodology that Dr. Voetmann purports to have used in this case. See

Dura Pharmaceuticals, Inc. v. Broudo, 544 U.S. 336, 340 (2005) (“in cases such as this

one (i.e., fraud-on-the- market cases), an inflated purchase price will not itself

constitute or proximately cause the relevant economic loss. For one thing, as a matter

of pure logic, at the moment the transaction takes place, the plaintiff has suffered no

loss; the inflated purchase payment is offset by ownership of a share that at that

instant possesses equivalent value.”); United States v. Rutkoske, 506 F.3d 170, 179

(2d Cir. 2007) (vacating sentence and observing “we see no reason why considerations

relevant to loss causation in a civil fraud case should not apply, at least as strongly,

to a sentencing regime in which the amount of loss caused by a fraud is a critical

determinant of the length of a defendant's sentence”). The Government, in its July

24, 2018 Sentencing Submission, refused to seriously deal with Dura or Rutkoske;

instead the Government casually offered two meaningless sentences on these cases

that failed to coherently explain why they are not controlling. (Gov. 7/24/18 Sub. At

20).

        This is not a casual matter for Mr. Amanat – the Government’s grossly

overstated loss calculation threatens to suggest a sentence that would separate him

from his children and the rest of his family for an amount of time that would be tragic.

Indeed, given Mr. Amanat’s health, the loss calculation the Government is improperly

pressing threatens a life sentence. That is all to say that this is not a time for

experimental loss theories divorced from logic and the law. There was no loss




                                          -2-
         Case 1:15-cr-00536-PGG Document 970 Filed 05/06/19 Page 6 of 20
29356202.2



associated with the market manipulation scheme that was the subject of Count Four,

and the Court should not accept the Government’s strained attempt to cobble together

an after-the-fact justification for its pre-determined theory of loss.

I.      THE SUPREME COURT AND THE SECOND CIRCUIT HAVE
        REJECTED THE METHODOLOGY THAT DR. VOETMANN UTILIZED
        HERE

        In Dura, the central question was whether a plaintiff in a civil securities fraud

case could establish loss on the basis of allegations that “the price on the date of

purchase was inflated because of the misrepresentation.” Dura, 544 U.S. at 342. The

Supreme Court concluded that the answer was “no,” observing that that normally, in

“fraud-on-the-market cases . . . an inflated purchase price will not itself constitute or

proximately cause the relevant economic loss.” Id. The unanimous Court explained

that “as a matter of pure logic, at the moment the transaction takes place,

the plaintiff has suffered no loss; the inflated purchase payment is offset by

ownership of a share that at that instant possesses equivalent value.” Id. (emphasis

added). The Court further explained that:

              Moreover, the logical link between the inflated share
              purchase price and any later economic loss is not invariably
              strong. Shares are normally purchased with an eye toward
              a later sale. But if, say, the purchaser sells the shares
              quickly before the relevant truth begins to leak out, the
              misrepresentation will not have led to any loss. If the
              purchaser sells later after the truth makes its way into the
              marketplace, an initially inflated purchase price might
              mean a later loss. But that is far from inevitably so. When
              the purchaser subsequently resells such shares, even at a
              lower price, that lower price may reflect, not the earlier
              misrepresentation, but changed economic circumstances,
              changed investor expectations, new industry-specific or
              firm-specific facts, conditions, or other events, which taken
              separately or together account for some or all of that lower


                                           -3-
         Case 1:15-cr-00536-PGG Document 970 Filed 05/06/19 Page 7 of 20
29356202.2



              price. (The same is true in respect to a claim that a share's
              higher price is lower than it would otherwise have been —
              a claim we do not consider here.) Other things being equal,
              the longer the time between purchase and sale, the more
              likely that this is so, i. e., the more likely that other factors
              caused the loss.

Id. at 342-43. The Court emphasized that “[g]iven the tangle of factors affecting price,

the most logic alone permits us to say is that the higher purchase price will sometimes

play a role in bringing about a future loss.” Id. at 343. Based on this analysis, the

Court rejected the Ninth Circuit’s “inflated purchase price approach” and held that a

plaintiff could not establish a securities fraud case on a theory that a fraudulently

inflated purchase price constituted a loss. See id. at 345-46.

        In Rutkoske, the Second Circuit explicitly rejected the argument that the

Government advanced in its July sentencing submission – namely that the analysis

of Dura should not apply in a criminal case. See Rutkoske, 506 F.3d at 179. The court

analyzed the Dura decision and observed that in Dura “the Supreme Court rejected

the Ninth Circuit’s ‘inflated purchase price’ theory of loss causation, which held that

plaintiffs in a civil stock fraud case could establish loss causation simply by showing

that the purchase price was inflated because of the defendants’ misrepresentation.”

Id. Critically, the Second Circuit explained that the Government’s contention that

Dura should not apply in a criminal case was divorced from logic and the law,

observing:

              The Government contends that the principles set forth in
              Dura Pharmaceuticals, a civil case, should not apply to loss
              calculation in a criminal case. The dicta in Ebbers strongly
              undermines that position. Moreover, we see no reason
              why considerations relevant to loss causation in a



                                            -4-
         Case 1:15-cr-00536-PGG Document 970 Filed 05/06/19 Page 8 of 20
29356202.2



               civil fraud case should not apply, at least as strongly,
               to a sentencing regime in which the amount of loss
               caused by a fraud is a critical determinant of the
               length of a defendant's sentence.

Id. (emphasis added).1

        With this legal background, which was highlighted in the Amanat sentencing

submission before the Government even proffered the report of Dr. Voetmann, it is

stunning that the Government chose to base its theory of loss on this rejected

analysis. In introducing Dr. Voetmann’s analysis, the Government is leading the

Court into error. Dr. Voetmann could not have been clearer in his testimony on this

point – his analysis of loss looked only at the extent to which the stock price was

purportedly improperly inflated, the precise analysis the Supreme Court rejected in

Dura:

               Q. So stepping aside for a moment, okay, from Dura, your
               calculation here was based on the inflation of the value of
               the stock that you assumed occurred because of the
               market manipulation; correct?

               A. Correct.

(Tr. 314).2 Voetmann acknowledged that his analysis had failed to move on to the

necessary second step of actually determining how much loss a theoretical victim

investor had suffered:



1  Notably, the Court of Appeals also took issue with the “thin market” theory, observing “[t]he
Government contends that it satisfied whatever obligations Dura Pharmaceuticals, Ebbers, and Olis
impose by showing that NetBet shares traded in a ‘thin’ market and that ‘the scheme unraveled, and
the price of NetBet stock plummeted.’ However, a ‘thin’ market does not preclude the effect of market
forces, although it may minimize them, and the Government's expert linked the low share price of his
calculation to an arbitrary date representing the end of available blue sheet data, rather than the date
of disclosure of the fraud. The Government provides no record citation to any particular date to support
its generalized claim that the scheme ‘unraveled.’” Rukoske, 506 F.3d at 180.
2 “Tr.” Refers to the transcript of the April 1-2, 2019 Fatico hearing.




                                                  -5-
         Case 1:15-cr-00536-PGG Document 970 Filed 05/06/19 Page 9 of 20
29356202.2



              Q. So I'll just ask the same question again. Your analysis
              does not measure any stock price declines as a result of
              the market manipulation; correct?

              A. I only looked at the positive residuals. I did not look at
              negative residuals.

(Tr. 247-48). Voetmann further acknowledged that he was aware that the analysis of

loss in a securities fraud case required an inquiry into shareholders’ actual loss when

an inflated share price dropped:

              Q. I'll ask you the same question again. For an innocent
              shareholder to experience loss, they would need to buy the
              stock at an inflated price and hold it while the inflation
              dissipates. Do you agree or disagree with that?

              A. In a traditional class action, that is definitely the
              definition we operate under when we calculate loss to an
              investor.

(Tr. 246-47). Thus, Voetmann conceded that the notion of calculating loss on the

basis of mere inflation of stock price is a concept foreign to the typical principles

applied in securities fraud cases. That the Government nonetheless chose to

advance Voetmann’s bunk is made all the more outrageous given the clear rejection

of this thinking in Rutkoske. In explaining its rationale, the Second Circuit relied on

the Fifth Circuit’s analysis, observing that “[a]pplying the teaching of the Supreme

Court in Dura Pharmaceuticals, Inc. v. Broudo, the Fifth Circuit stated that ‘there

is no loss attributable to a misrepresentation unless and until the truth is

subsequently revealed and the price of the stock accordingly declines’ and

that the portion of a price decline caused by other factors must be excluded from the

loss calculation.” Rutkoske, 506 F.3d at 179 (emphasis added) (quoting United

States v. Olis, 429 F.3d 540, 546 (5th Cir. 2005)). While the Government’s expert


                                           -6-
        Case 1:15-cr-00536-PGG Document 970 Filed 05/06/19 Page 10 of 20
29356202.2



analysis in Rutkoske appears to have been more robust than in the instant case, the

Second Circuit nevertheless adopted the Fifth Circuit’s reading of Dura and threw

out Rutkoske’s sentence. See id. at 180.

        The glaring problem with Dr. Voetmann’s analysis is that he completely

skipped over the first part of the test described in Rutkoske and Olis, which required

an examination of the point at which “the truth is subsequently revealed and the

price of the stock accordingly declines,” instead moving directly into the second part

of the test, using Professor Farrell’s event study to purportedly figure out the

“conservative estimate” of the days on which the stock price was inflated by Maiden’s

trading by excluding other factors from the calculation. Importantly, as explained in

Section II of this submission, Dr. Voetmann failed in that analysis as well, but the

success or the failure of his attempt to isolate the days on which Maiden’s trading

clearly impacted the stock price is ultimately a question the Court does not have to

address. Dr. Voetmann’s failure at that task is irrelevant because he failed to first

identify a stock drop associated with the misrepresentation or fraudulent inflation

being revealed or even simply ending. He could not do so, because there was no stock

drop. This is damning evidence that undermines the idea that there even was any

manipulation of the stock price pursuant to the scheme theorized in Count Four, but

we are not attempting to litigate that question in this submission. We are attempting

only to emphasize for the Court the extent to which the Government abandoned any

logical or legally cognizable path towards calculating loss in pursuit of an unfairly

high loss calculation. The Government has introduced no evidence of actual loss




                                           -7-
          Case 1:15-cr-00536-PGG Document 970 Filed 05/06/19 Page 11 of 20
29356202.2



associated with the market manipulation scheme because they cannot introduce any

evidence of actual loss.

          Moreover, Dr. Voetmann’s answer to the innocent shareholder question posed

to him, conceding the obvious point that no serious economist understands there to

be loss in a securities fraud case simply where a stock price has been inflated, actually

understated the extent of consensus on this point in the academic literature. When

pressed, Dr. Voetmann was unable to identify any report, scholarly article or other

source that supported his theory of loss calculation in a securities fraud suit. (Tr. 254-

256). Indeed, a number of commentators have observed that all of the methodologies

that seek to calculate loss on the basis of inflation of stock price are logically flawed

in that they ignore the circularity problem inherent in these methods of loss

calculation. See, e.g., Joseph A. Grundfest,3 Letter to the Honorable Patti B. Saris Re:

Comments to Proposed Amendments to the Sentencing Guidelines, Fraud on the

Market         and      Related      Offenses      (Mar.     16,      2015),   available   at

https://www.ussc.gov/sites/default/files/pdf/amendment-process/public-

comment/20150318/Grundfest.pdf. Professor Grundfest writes:

                 But putting aside for the moment the technical
                 measurement challenges posed by all current
                 methodologies used in aftermarket sentencing litigation,
                 the very notion that any of these measures can serve as a
                 rational estimate of the loss caused by an aftermarket
                 fraud is profoundly flawed, and has been broadly criticized
                 by many scholars for many decades. The critical flaw with
                 the application of the out-of-pocket damage measure in the
                 context of aftermarket trading is that it overlooks the fact
                 that for every innocent purchaser (seller) of a security who
                 suffered a loss by buying (selling) at an artificially inflated

3   Stanford Law School W.A. Frankie Professor of Law and Business.


                                                -8-
        Case 1:15-cr-00536-PGG Document 970 Filed 05/06/19 Page 12 of 20
29356202.2



             (deflated) price, there exists an innocent seller (purchaser)
             of the very same security who earns a profit by selling
             (buying) at precisely the same artificially inflated
             (deflated) price.

             The academic literature describes this as the “circularity”
             problem: for every dollar of “loss” suffered by an innocent
             seller or purchaser, there must be an equal and offsetting
             dollar of gain captured by an equally innocent purchaser or
             seller. In this context, the out-of pocket measure estimates
             a wealth transfer among investors, and does not describe
             “damages” or “costs” as typically conceptualized in the law.

             The academic literature in support of this critique is
             substantial. Judge Frank Easterbrook of the United States
             Court of Appeals for the Seventh Circuit and Professor
             Daniel R. Fischel of the University of Chicago have called
             this phenomenon “the problem of matched gains and
             losses.” They explain: “Damages computed on the basis of
             the loss of the investors who purchased [while the fraud
             was ‘alive’ in the market] would greatly exceed the optimal
             sanction…. An investor with a diversified portfolio will be
             the hidden gainer in a transaction like the example in this
             section as often as he will be a loser. Every losing buyer
             during [the period the fraud is ‘alive’] is matched with a
             gaining seller.

Id. At 3-4. That is to say, even in a situation where you properly identified the

theoretical victims of a fraudulent stock inflation scheme by identifying the parties

that purchased at the top of the market and later sold at a loss after the scheme was

terminated, the harm to those theoretical victims would still likely be grossly

overstated by this methodology, given the circularity problem. Regardless, they were

not even identified here. There is no coherent information in the record supporting

the notion that any investors suffered a loss as a result of the scheme charged in




                                         -9-
        Case 1:15-cr-00536-PGG Document 970 Filed 05/06/19 Page 13 of 20
29356202.2



Count Four. Certainly Dr. Voetmann’s analysis, which is in conflict with the

controlling case law, does not establish such a loss.4

        Other commentators have observed defects in traditional market loss

calculation methods far more coherent and justifiable than the disconnected-from-

logic theory advanced by Dr. Voetmann. See, e.g. John D. Esterhay, Apples and

Oranges: Securities Market Losses Should Be Treated Differently for Major White-

Collar Criminal Sentencing Under the Federal Guidelines, 76 Mo. L. Rev. 1134 (2011)

(“In order to label the defendant as criminally responsible for conduct, the defendant

should have caused the loss in a more concrete way than what fraud-on-the- market

allows.”). Esterhay continues in making the points that (a) criminal securities fraud

defendants should have at least the protections of civil securities defendants and (b)

the types of losses courts typically calculate in market loss cases are not reasonably



4The extent to which Voetmann’s concept of loss is in conflict with the law and logic was the subject
of much of the oral argument in Dura:

               Justice Ginsberg: I thought your theory was, at least as I read your
               brief, that your loss occurs at the moment of purchase, not at some later
               time, that when you bought the stock, the price was inflated and that’s
               when you suffered your loss, on the day of the purchase, not at a later
               time.
               Patrick J. Coughlin: That’s absolutely correct. We believe that you
               suffer your loss and damages on the date you make the purchase. On
               the day---
               Justice Scalia: How can you reconcile that with your concession that
               if the person who, who buys it at an inflated price turns around two
               days later and sells it at that same inflated price, he cannot bring suit?
               You would not allow recovery in that situation . . . . . How can you
               reconcile that . . . . with the notion that the loss occurred at the time
               your purchased?

Dura v. Broudo January 12, 2005 Oral Argument, available at https://www.oyez.org/cases/2004/03-
932. Almost the entirety of the discussion between the Justices and the attorney for the plaintiff
focused on the disconnect between basic logic and his theory that a loss can occur in a securities fraud
case at the moment a stock prices is inflated. As discussed above, the Court in its opinion ultimately
rejected the stock inflation theory of loss pressed by the plaintiffs.


                                                 - 10 -
        Case 1:15-cr-00536-PGG Document 970 Filed 05/06/19 Page 14 of 20
29356202.2



foreseeable to securities fraud defendants in the way that the criminal law typically

understands reasonable foreseeability:

              The fraud Guideline, in commentary, states that,
              "'reasonably foreseeable pecuniary harm' means pecuniary
              harm that the defendant knew or, under the circum-
              stances, reasonably should have known, was a potential
              result of the offense.” In examining market loss for
              sentencing, courts occasionally cite this definition,163 but
              no court has attempted to explain how eventual
              fluctuations in securities markets can be reasonably
              foreseeable at the time the defendant is committing the
              fraud. The factors that complicate loss causation such as
              volatility in the markets, unpredictable investors, and
              unknowable underlying stock value contribute to the
              impossibility of foreseeing market price response. Thus,
              reasonable foreseeability is similar to loss causation but
              limited in application to sentencing under the Guidelines,
              further solidifying the notion that civil loss causation
              should provide only the starting point for examination at
              sentencing.

76 Mo. L. Rev. 1137.

        Regardless, Dr. Voetmann’s analysis falls beneath the standards of even the

most permissive authorities and commentators. There is no legally cognizable

justification for the use of a loss calculation methodology that does not even engage

with the question of how much money was actually lost as a result of the fraud. The

Court should reject Dr. Voetmann’s analysis.

II.     EVEN IF VOETMANN’S METHODOLOGY COULD BE USED TO
        CALCULATE LOSS IN A MARKET MANIPULATION CASE LIKE
        THIS ONE, VOETMANN FAILED TO APPROPRIATELY DEPLOY HIS
        OWN IMPROPER METHODOLOGY

        Putting aside the fact that Dr. Voetmann’s analysis was legally improper, Dr.

Voetmann failed even to establish that his methodology succeeded in doing what it

purported to do, i.e., isolate the days on which one could conclude that the inflation


                                         - 11 -
        Case 1:15-cr-00536-PGG Document 970 Filed 05/06/19 Page 15 of 20
29356202.2



in the stock price was solely attributable to Maiden’s trading and calculate the extent

to which a rise in the stock price on those days could constitute a loss to investors.

        First, during cross-examination of Dr. Voetmann, he conceded that there were

potentially confounding events that may not have been captured in the Factiva

database he utilized. See, e.g., Tr. 326 (“Q. It's fair to say, correct, that there could be

other factors that impact the price of a stock beyond the information -- beyond the

market manipulation that occurred and beyond the information in the databases that

you are looking at; correct? A. It's hypothetically possible, though Factiva is the most

common database that covers the vast majority of articles that is available to

investors and the public. So is it possible? Yes. But I believe that Factiva had the

broadest range of covering all the news that came out.”) (emphasis added). Voetmann

also conceded that that during the time period of the alleged market manipulation

scheme, there had been a significant rise in the stock market. (Tr. 326). Voetmann

further conceded that there had been multiple days during the alleged manipulation

period where the stock price of KIT digital rose significantly even where Maiden was

doing no trading whatsoever. (Tr. 328) (“Q. No. My question is, during the time period,

the alleged manipulation period, there were a number of days you saw where the

market cap of KIT Digital rose significantly, even when Maiden was doing no trading,

correct? A. There was five days of what you're speaking of. Five days of the 22 when

there was no buy volume, and there was a significant price increase, and I excluded

those.”). None of these factors is sufficiently accounted for in Voetmann’s analysis.




                                           - 12 -
        Case 1:15-cr-00536-PGG Document 970 Filed 05/06/19 Page 16 of 20
29356202.2



        Dr. Voetmann’s analysis also failed to disaggregate any stock inflation “losses”

suffered by Maiden himself or Kaleil Isaza Tuzman from the general inflation “losses”

suffered by purchases of KIT Digital stock. In a telling exchange, Dr. Voetmann was

asked about this problem and made clear that he had failed to take any steps to

account for this issue:

              Q. Dr. Voetmann, did you take any steps to remove
              Maiden Capital's share of the losses from your loss
              amount estimate?

              A. I'm not sure I follow. You said Maiden Capital shares?

              Q. Maiden Capital's share of the losses.

              A. I calculated the overall losses or I tested the overall
              losses the government calculated, focusing entirely on the
              aggregate Maiden Capital volume that was produced and
              presented to me by Dr. Ferrell.

(Tr. 265). Later, Dr. Voetmann continued:

              Q. Are you aware that the public -- the company publicly
              disclosed that as of December 31, 2008, the first day in
              your conspiracy period, Kaleil and his investment entities
              held 57.82 percent of the company's total outstanding
              shares?

              A. I'm not aware of that, but I know they traded 61
              percent of the shares that day.

              Q. Are you aware that on August 18, 2009, an entity
              controlled by Kaleil purchased an additional $4 million
              worth of KIT Digital common stock?

              A. It is not part of the test I did, so I am not aware.

(Tr. 268) (emphasis added).

        It simply cannot be the case that the appropriate calculation of loss on Count

Four can fail to take account of the fact that an enormous percentage of the purchases



                                          - 13 -
        Case 1:15-cr-00536-PGG Document 970 Filed 05/06/19 Page 17 of 20
29356202.2



of the stock at issue during the purported manipulation period were made by one of

the alleged coconspirators. These are not victims, and any “loss” mistakenly

attributed to their share of the stock price is a serious error in the actual loss analysis

the Government purports to have provided. Dr. Voetmann’s failure to engage with

this fact fundamentally negates his analysis and strips the term “actual loss” of all

meaning as applied in this context.

        As the Second Circuit emphasized in United States v. Ebbers, 458 F.3d 11, 127-

28 (2d Cir. 2006), for loss calculation purposes under the Guidelines, “[t]he loss must

be the result of the fraud.” Dr. Voetmann’s analysis, failing to take account of the

factors described above, failed to connect the loss (even if we could accept simple stock

price inflation to constitute loss) to the purported market manipulation.

        Relatedly, although the Government has alleged that various individuals at

KIT Digital, including cooperating witness Robin Smythe and others, engaged in

accounting fraud with which Mr. Amanat was not charged, the Government made no

attempt to have Dr. Voetmann disaggregate any rise in the stock price attributable

to other criminal conduct from the rise in the stock price attributable to the purported

market manipulation scheme. This is a fatal error that negates the validity of Dr.

Voetmann’s entire analysis as it relates to Mr. Amanat. As the Second Circuit

explained in Ebbers:

              Many factors causing a decline in a company’s performance
              may become publicly known around the time of the fraud
              and be one cause in the difference in price between X-day
              and Y-day. Id. at 548 (explaining that numerous factors,
              not just defendant's fraud, contributed to stock price
              decline). For example, the dot-com bubble burst and its



                                           - 14 -
        Case 1:15-cr-00536-PGG Document 970 Filed 05/06/19 Page 18 of 20
29356202.2



               likely negative future effect on WorldCom's business was
               public knowledge. The effect of that knowledge would be a
               downward pressure on share price not attributable to the
               defendant. Losses from causes other than the fraud
               must be excluded from the loss calculation.

Id. Here, of course, as described above, there were no losses. Unlike in Ebbers, there

was no drop in the stock price upon the termination of the manipulation scheme,

which is analogous to the revelation of the fraudulent accounting in Ebbers.5 But even

accepting Voetmann’s illogical theory of loss, pursuant to Ebbers, Voetmann was

required at a minimum to exclude from the market manipulation analysis any rise in

the stock price attributable to other criminal activity at KIT Digital. No doubt, this

would have required some additional work on the part of Voetmann, but all of this

information was in the possession of the Government and it failed to even make an

effort. Where the Government is attempting to imprison a man for securities fraud

for what could easily constitute the remainder of his natural life, more than a cursory

effort to determine the correct loss amount was required.

III.    THE CORRECT LOSS AMOUNT FOR COUNT FOUR IS ZERO

        Importantly, Dr. Voetmann conceded that the loss amount in a market

manipulation case could very well be zero:

               Q. I'm correct, aren't I, that in terms of market
               manipulation, there isn't necessarily a loss in every
               situation of market manipulation?

               A. As a general matter that could be the case



5Also unlike in Ebbers, where the Court ultimately decided that there was a sort of harmless error in
the loss calculation, see Ebbers, 458 F.3d at 28, given the multi-billion-dollar enormity of the fraud,
here the impact of the failure to account for the factors described herein had an obviously material
impact on any calculation.


                                                 - 15 -
        Case 1:15-cr-00536-PGG Document 970 Filed 05/06/19 Page 19 of 20
29356202.2



(Tr. 318). Voetmann also acknowledged that, following the end of the purported

market manipulation period in this case, the price of KIT Digital stock did not

collapse. (Tr. 249 (“Q. So I'll ask you again, in the three months following September

15th, 2011, there was no collapse in KIT Digital stock price, was there? A. Well, there

was certainly an increase.”).

        The loss-amount contortions the Government is suggesting reflect the fact that

there was no legally-cognizable loss as a result of the market manipulation scheme.

This is not some emergency requiring the use of bizarre and untested method as

suggested by the Government. Section 2B1.1 of the Guidelines still provides a base

offense level and other potentially applicable enhancements for a defendant whose

offense level should not be enhanced on the basis of losses exceeding $6,500. Indeed,

in this case there are other Counts of conviction for which Mr. Amanat will face

sentencing, so there is no danger that Mr. Amanat will receive an improper windfall

and escape punishment. Indeed, having already served nearly a year and a half in

harsh conditions, Mr. Amanat by sentencing will have already served more prison

time than many defendants convicted of frauds with loss calculations that dwarf Mr.

Amanat’s.

        With regard to the other Counts of conviction, it is important to note that Mr.

Amanat’s declining to request a Fatico hearing on Counts One through Three should

in no way be construed as a concession that the Government’s loss calculations for

those Counts is correct. As set out in our prior submissions, the Government’s loss

calculations for those Counts is incorrect, but given the trial record there was no need




                                          - 16 -
        Case 1:15-cr-00536-PGG Document 970 Filed 05/06/19 Page 20 of 20
29356202.2



for additional testimony or evidence to demonstrate the erroneous nature of the

Government’s loss calculations.

        Here, considering the evidence the Government proffered on Count Four, it is

clear that the Government failed to demonstrate that a loss enhancement is

appropriate.

                                   CONCLUSION

        For all of the reasons described above, the Court should reject Dr. Voetmann’s

analysis.




                                                     /s/ Randall W. Jackson
                                                     Randall W. Jackson
                                                     Willkie Farr & Gallagher LLP
                                                     787 Seventh Avenue
                                                     New York, New York
                                                     10019
                                                     212-728-8216
                                                     rjackson@willkie.com




                                         - 17 -
